Case 3:20-cv-00085-DJN-EWH Document 10 Filed 12/31/20 Page 1 of 2 PagelD# 36

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
DERVON M. TATE,
Plaintiff,
Vv. Civil No. 3:20cv85(DJN)
OFFICER PLEASANT,
Defendant.
MEMORANDUM OPINION

Plaintiff Dervon M. Tate (“Plaintiff”), a Virginia inmate proceeding pro se and in forma
pauperis, filed this 42 U.S.C. § 1983 action. (ECF No. 1.) To state a viable claim under 42
U.S.C. § 1983, a plaintiff must allege that a person acting under color of state law deprived him
or her of a constitutional right or of a right conferred by a law of the United States. See Dowe v.
Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42
U.S.C. § 1983). Plaintiff's current allegations fail to provide the defendant with fair notice of the
facts and legal basis upon which his liability rests. Accordingly, by Memorandum Order entered
on October 22, 2020, the Court directed Plaintiff to submit a particularized complaint within
fourteen (14) days of the date of entry thereof. (ECF No. 9.) The Court warned Plaintiff that the

failure to submit the particularized complaint would result in the dismissal of the action.
Case 3:20-cv-00085-DJN-EWH Document 10 Filed 12/31/20 Page 2 of 2 PagelD# 37

More than fourteen (14) days have elapsed since the entry of the October 22, 2020
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
to the October 22, 2020 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate order will accompany this Memorandum Opinion.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

/s/ AV

David J. Novak Y
United States District Judge

Plaintiff.

Richmond, Virginia
Dated: December 31, 2020
